DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The word “is” should be added after “shoulder” at line 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites in part “wherein at least one tab is provided on the shoulder” at lines 1 – 2.  Claim 8 depends from claim 7, which introduces “a plurality of tabs” at line 7.  It is unclear if the at least one tab of claim 8 is one of the plurality of tabs introduced in claim 7, or if the at least one tab is separate from the plurality of tabs.  For examination purposes, the at least one tab of claim 8 will be interpreted as one of the plurality of tabs of claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Chinese Patent Application Publication No. CN 107178412 A).

    PNG
    media_image1.png
    449
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    557
    media_image2.png
    Greyscale

Regarding claim 1, Lu discloses an end can assembly for an engine exhaust aftertreatment canister, comprising an end can comprising an end plate (1) and a wall (4) extending from a periphery of the end plate (1), the end plate (1) and the wall (4) having a first cutaway portion (1st cutaway) formed therein (Figure 1 and annotated Figure 2 above; paragraph [0029], the end plate 1 and the wall 4 collectively form the end can, and the first cutaway portion is in the end can formed by the end plate 1 and the wall 4); a pipe (3) provided in the first cutaway portion (1st cutaway) and attached to the end can around the first cutaway portion (1st cutaway) to form a seal with the end can, the pipe (3) comprising at least one portion removed therefrom to define at least one opening (opening) therein which opens into an interior of the end can assembly (Figure 1 and annotated Figure 2 above; paragraph [0029]); and a bracket (5) comprising a plate (plate) and a shoulder (shoulder) extending at an angle from the plate (plate (Annotated Figure 3 above), the bracket (5) being attached to the end plate (1) and to the wall (4), the shoulder (shoulder) having a second cutaway portion (2nd cutaway) formed therein which is shaped to receive the pipe (3) whereby the shoulder (shoulder) abuts the pipe (3) (Annotated Figure 3 above; paragraphs [0029] – [0032]).

Regarding claim 5, Lu further discloses wherein the shoulder (shoulder) is shaped to conform with the end plate (1) (Figure 1 and annotated Figure 2 above).
Regarding claim 6, Lu further discloses wherein a plurality of portions are removed from the bracket (5) to form a plurality of apertures (apertures) in the bracket (5) (Figure 1 and annotated Figures 2 and 3 above; paragraphs [0029] – [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding claim 2, Lu discloses the claimed invention except for wherein the pipe has a plurality of portions removed to form a plurality of openings therein between the shoulder of the bracket and the wall proximate the first cutaway portion.  As noted above, Lu discloses at least one portion removed from the pipe to define at least one opening (annotated Figure 2 above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pipe to include a plurality of portions removed to form a plurality of openings therein between the shoulder of the bracket and the wall proximate the first cutaway portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.  Modifying Lu such that the pipe has a plurality of portions removed to form a plurality of openings therein between the shoulder of the bracket and the wall proximate the first cutaway portion would allow for increased dispersal of the exhaust gas and urea into the end can assembly.

Claims 3 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Mavinahally et al. (U.S. Patent Application Publication No. US 2006/0225951 A1).
Regarding claim 3, Lu discloses the claimed invention except for wherein the bracket further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall.
Mavinahally is directed to an exhaust aftertreatment system.  Mavinahally specifically discloses wherein the bracket (30) further comprises a plurality of tabs extending outwardly therefrom, each tab 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu such that the bracket further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall as taught by Mavinahally, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Mavinahally, it is well known for brackets in exhaust aftertreatment systems to comprise a plurality of tabs extending outwardly therefrom, each tab being attached to the surfaces that the bracket contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu such that the bracket further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall as taught by Mavinahally, as such a modification would ensure that the bracket is securely attached to the end can assembly.
Regarding claim 7, Lu discloses a bracket (5) for an end can comprising an end plate (1) and a wall (4) extending from a periphery of the end plate (1) (Figure 1 and annotated Figures 2 and 3; paragraph [0029]), the bracket (5) comprising a plate (plate) and a shoulder (shoulder) extending at an angle from the plate (plate) (Figure 1 and annotated Figures 2 and 3; paragraphs [0029] and [0032]); the shoulder (shoulder) having a cutaway portion (2nd cutaway) formed therein which is shaped to receive a pipe (3) whereby the shoulder (shoulder) abuts the pipe (3) (Annotated Figure 3 above; paragraphs [0029] – [0032]); and wherein a plurality of portions are removed from the bracket to form a plurality of apertures (apertures) in the bracket (5), a first set of the plurality of apertures (1st set) are provided centrally on the plate (plate) and a second set of the plurality of apertures (2nd set) are provided to either side of the first set (1st set), wherein a combined cross-sectional area of the apertures in the first st set) is less than a combined cross-sectional area of the apertures in the second set (2nd set) (Annotated Figure 3; paragraph [0031]).
Lu discloses the claimed invention except for a plurality of tabs extending outwardly from the bracket for attachment to the end plate or to the wall.
Mavinahally is directed to an exhaust aftertreatment system.  Mavinahally specifically discloses a plurality of tabs extending outwardly from the bracket (30) for attachment to the end plate or to the wall (Figures 1 and 2; paragraph [0022] – Mavinahally discloses that the bracket 30 may have tabs that protrude from the edges of the bracket 30 to allow for attachment to the inner and outer covers).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu to include a plurality of tabs extending outwardly from the bracket for attachment to the end plate or to the wall as taught by Mavinahally, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Mavinahally, it is well known for brackets in exhaust aftertreatment systems to comprise a plurality of tabs extending outwardly from the bracket for attachment to the surfaces that the bracket contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include a plurality of tabs extending outwardly from the bracket for attachment to the end plate or to the wall as taught by Mavinahally, as such a modification would ensure that the bracket is securely attached to the end can assembly.
Regarding claim 8, as noted above, Mavinahally discloses a plurality of tabs extending outwardly from the bracket (30) for attachment to the end plate or to the wall (Figures 1 and 2; paragraph [0022] – Mavinahally discloses that the bracket 30 may have tabs that protrude from the edges of the bracket 30 to allow for attachment to the inner and outer covers).  Thus, Mavinahally disclose that the plurality of tabs are disposed about the periphery of the bracket.  When modifying Lu above to include the tabs of Mavinahally, such tabs would be disposed such that at least one tab is provided on the shoulder 
Regarding claim 9, Lu further discloses wherein each aperture in the first set (1st set) has a smaller cross-sectional area than the apertures in the second set (2nd set) (Annotated Figure 3 above; paragraph [0031]).
Regarding claim 10, Lu further discloses wherein a further plurality of apertures (further apertures) are formed in the shoulder (shoulder) (Annotated Figure 3 above).

Conclusion
Accordingly, claims 1 – 10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/JASON D SHANSKE/Primary Examiner, Art Unit 3746